UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                               Nos. 17-1348 and 17-1349
                                    _____________

                           UNITED STATES OF AMERICA

                                           v.

                                  DAVID THOMAS,
                                 aka David Thompson,
                                             Appellant

                                   ______________

                   On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. No. 2-15-cr-00370-001)
                              (D.C. No. 2-15-cr-00443-001)
                  District Court Judge: Honorable Gerald A. McHugh
                                    ______________

                 Submitted Pursuant to Third Circuit L.A.R. 34.1(a) on
                                 December 11, 2018
                                  ______________

                           ORDER AMENDING OPINION
                            _______________________


Before: SMITH, Chief Judge *, McKEE and FISHER, Circuit Judges

      The above appeals were consolidated for briefing and disposition. The opinion

filed on August 8, 2019 addressed the claims presented in both appeals; however, the



*Judge Smith was Chief Judge at the time this appeal was submitted. Judge Smith
completed his term as Chief Judge and assumed senior status on December 4, 2021.
caption for No. 17-1349 was not included on the opinion and a separate judgment was not

issued. The Clerk issued the mandate in No. 17-1348 on August 30, 2019.

      The Clerk is directed to recall the mandate in No. 17-1348. An amended opinion

will be issued in the appeals and judgment entered in No. 17-1349. The filing date for

the judgment in No. 17-1348 will not be altered. The parties may file a petition for

rehearing in the consolidated appeals within 14 days from the date of entry of the

judgment in No. 17-1349.

                                         By the Court,

                                         s/ Theodore A. McKee
                                         Circuit Judge



Date: October 31, 2022
cc: All Counsel of Record




                                            2